DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 20130242208).
Regarding claim 8, Huang discloses (Fig. 2) a display device comprising: a backlight device (10); and a light modulator (30, 31) on the backlight device, wherein the backlight device comprises: a light source (12) configured to emit coherent light; and an optical path difference generator (60) on the light source, the optical path difference generator comprising an incident surface (surface contacting 61) and a plurality of light emitting surfaces (surface facing 30, 31), the light emitting surfaces being parallel to the incident surface and having different separation distances from the incident surface.
Allowable Subject Matter
Claims 1-7 are considered allowable subject matter. 
The prior art does not disclose or suggest the backlight device of claims 1-7, in particular the limitations of an optical path difference generator on the light source, the optical path 
Claims 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art does not disclose or suggest the display device of claims 9-17, in particular the limitations of the light source comprises: a display panel comprising a plurality of pixels, each of the pixels comprising a light emitting element; and a first collimator on the display panel, the first collimator comprising a plurality of collimating lenses respectively corresponding to the pixels, wherein the optical path difference generator comprises a pattern comprising each of the light emitting surfaces, the pattern being repeatedly arranged, and wherein the pattern of the optical path difference generator corresponds to at least one pixel of the plurality of pixels.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Birnbaum (US 10038499), Moffatt (US 9069183), and Sirat (US 6169634).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871